DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/17/2020 has been entered. Claims 1, 9, 12, 20 have been amended and claims 7-8, 15-16, 19 have been cancelled. Therefore, claims 1-6, 9-14, 17-18 and 20 are now pending in the application.

Drawings
Previous objection of drawing has been withdrawn in light for applicant submitted to replacement drawings.

Claim Rejections - 35 USC § 112
Previous rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ). first paragraph have been withdrawn in light of applicant submitted to replacement drawings.

Allowable Subject Matter
Claim 1-6, 9-14, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

a pressure tube (3, Fig: 2) defining a first end (upper end section of tube 3 in fig: 2) and a second end (bottom end of the tube 3 in fig:2) opposite to the first end (Fig: 2), the pressure tube (3) comprising a primary section (Attached figure and fig: 2) extending from the first end (Attached figure and fig: 2) and a reduced-diameter section (Attached figure and fig: 2) extending from the second end (Attached figure and fig: 2), wherein a diameter of the reduced-diameter section is less than a diameter of the primary section (Attached figure and fig: 2);
a sleeve (outer tube 2, function as sleeve, Fig: 2) connected to the pressure tube (Fig: 2) and surrounding the reduced-diameter section (Fig: 2), the sleeve defining a first sleeve end (Attached figure and fig: 2) disposed proximal to the pressure tube (Attached figure and fig: 2) and a second sleeve end opposite to the first sleeve end (Attached figure and fig: 2); and
wherein the pressure tube and the sleeve define an intermediate chamber (16, Attached figure and fig: 2) therebetween, and wherein the pressure tube further defines at least one tube opening (Attached figure and fig: 2) to fluidly communicate the compression chamber with the intermediate chamber (Attached figure and fig: 2) and 
teaching reference Bruno et al. (US - 2018/0119770 A1) discloses Hydraulic Compression Stop Member for a Hydraulic Shock-Absorber for a Vehicle Suspension with Pressure Relief Device comprising:

a secondary piston (34, 56, 58, Fig: 2) movable with the primary piston (Fig: 2), wherein a diameter of the secondary piston (Attached figure and fig: 2) is less than a diameter of the primary piston (Attached figure and fig: 2), and wherein the secondary piston is slidable within the reduced-diameter section (Attached figure and fig: 2);
a base valve disposed at the second sleeve end (28, As per figure 2, cup-shaped body 32 has reduce diameter section and attached to the pressure tube 14 so that, bottom portion of the 32 as sleeve, Attached figure and fig: 2).

    PNG
    media_image1.png
    659
    502
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    532
    440
    media_image2.png
    Greyscale

However, prior art and teaching reference fail to disclose the pressure tube further comprising a plug disposed at the second end of the pressure tube, and a plug valve disposed in the plug.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1 and 12. Therefore, independent claims 1 and 12 are allowable. Claims 2-6, 10-11 and 13-18 are also allowable by virtue of their dependencies from claims 1 and 12 accordingly.
Further, prior art and teaching reference fail to disclose or suggest wherein the at least one tube opening is disposed at the second end of the pressure tube which recited .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657